Exhibit [Letterhead of Blank Rome LLP] Phone: 215-569-5500 December 19, 2008 Severn Bancorp, Inc. 200 Westgate Circle, Suite 200 Annapolis, Maryland 21401 Re: Severn Bancorp, Inc. Registration Statement on Form S-3 Gentlemen: We have acted as counsel to Severn Bancorp, Inc. (the “Company”) in connection with the registration statement on Form S-3 (the “Registration Statement”) to be filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (“Securities Act”) , relating to the offer and sale of: (i) a
